United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2725
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                  Ronnie C. Gaines, also known as Mississippi

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                         Submitted: December 21, 2020
                            Filed: January 7, 2021
                                [Unpublished]
                                ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Ronnie C. Gaines appeals after the district court1 revoked his supervised
release, and imposed a prison term within the Chapter 7 advisory Guidelines range

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
and statutory maximum. His counsel has moved for leave to withdraw, and has filed
a brief suggesting that the revocation sentence is substantively unreasonable. We
conclude that Gaines’s revocation sentence is not substantively unreasonable. See
18 U.S.C. § 3583(e)(3) (maximum revocation prison term is 3 years if underlying
offense is Class B felony, and 2 years if underlying offense is class C felony); United
States v. Perkins, 526 F.3d 1107, 1109-10 (8th Cir. 2008) (substantive reasonableness
of revocation sentence is reviewed for abuse of discretion; revocation sentence within
Guidelines range is accorded presumption of substantive reasonableness on appeal).
We therefore affirm, and we grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-